Citation Nr: 1750783	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for painful scars of the left lower extremity and left buttock since November 30, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1986 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a September 2012 rating decision, the RO granted service connection for headaches and assigned a 30 percent rating.  The RO also granted service connection for bilateral flat feet and assigned a 10 percent rating.  Both ratings became effective on May 30, 2008.  The Veteran's NOD was timely received in November 2013.

In November 2012, the Veteran filed a claim for a compensable rating for scars.  A December 2013 rating decision granted a 10 percent rating for two painful scars, effective November 30, 2012, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran's NOD was timely received in January 2014.  

In July 2014, the Board remanded the issues of increased ratings for headaches, flat feet, and scars in order to issue a SOC.  Subsequently, a SOC was issued in November 2014 and the Veteran's substantive appeal was received later that same month.

The Board last considered this appeal in March 2017, and remanded these issues for additional development in order to schedule a Board hearing.  After the development was completed, the case returned to the Board for further appellate review.

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2017).

In a September 2017 rating decision, the RO continued the 10 percent rating for two painful scars.

The issues of entitlement to initial ratings in excess of 10 percent for bilateral pes planus and 30 percent for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since November 30, 2012, the Veteran's service-connected scars of the left lower extremity and left buttock have only been characterized by symptoms of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scars of the left lower extremity and left buttock since November 30, 2012, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Rating for Scars

The Veteran contends that a higher rating is warranted for scars of the left lower extremity and left buttock.  The Veteran's claim was received by VA on November 30, 2012.  The Veteran's scars are rated at 10 percent under 38 C.F.R. § 4.118, DC 7804.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, DC 7805.  Therefore, the Board has considered all applicable DCs, as discussed further herein.

DC 7800 contemplates burn scars of the head, factor or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2017), DC 7800.  As the Veteran's scars are located on his left lower extremity and buttock, a rating is not warranted under DC 7800. 

Under DC 7801, scars, not of the head, face or neck, that are deep and nonlinear warrant the following evaluations: area or areas exceeding 144 square inches (929 sq. cm), 40 percent; area or areas exceeding 72 square inches (465 sq. cm), 30 percent; area or areas exceeding 12 square inches (77 sq. cm), 20 percent; area or areas exceeding 6 square inches (39 sq. cm), 10 percent.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1).  Scars in widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Id.  Note (2). 

DC 7802 provides that scars, not of the head, face, or neck, that are superficial and nonlinear warrant the following evaluations: area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  Note (2).

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

After a full review of the record, and as discussed below, the Board concludes that a rating for scars in excess of 10 percent is not warranted.  

The Veteran received another VA examination in November 2013.  At this time, he reported a painful scar of the left buttock when sitting down and zero pain when standing up.  The Veteran reported a constant and sharp, painful scar on the left leg that is even more painful when lying down.  He said that prolonged sitting and walking increases his pain.  While these two scars were found to be painful, they were not unstable with frequent loss of covering of skin over the scars.  

Physical examination revealed the left leg scar measured 7 centimeters long, and the "V" shaped scar on the left buttock measured 2.5 centimeters on the left and 5 centimeters on the right.  Both scars were described as linear.  Neither scar was both painful and unstable.  Neither scar was due to burns.  There were no superficial or deep non-linear scars.  The examiner found that there were no other pertinent physical findings, complications, conditions, signs or symptoms associated with any scar or disfigurement of the head, face, or neck.  The Veteran said he missed work two to three times per month due to pains either from the scars or from other painful areas of his body.  He also said he was trying to obtain a different job because his job at the time involved a lot of sitting while driving, which increased the pain of the scar below the left buttock.

The Veteran testified before the undersigned in July 2017.  At this time, he endorsed two painful scars: one on his left leg and one on his left buttock.  He asserted the scars were unstable.  He also described an inability to sit for a prolonged period due to the pain caused by his scars.

On VA examination in August 2017, the examiner noted that the Veteran's scars of the left lower extremity and left buttock were painful, but not unstable.  The Veteran said that the scars were uncomfortable with prolonged sitting.  The first scar was located at the junction of the left buttock and left proximal thigh, and measured 7 centimeters in length.  The second scar was located on the left leg posteriorly, just above the left ankle, and measured 11 centimeters in length.  There were no other pertinent physical findings, complications, conditions, signs or symptoms associated with the scars.  The examiner found that the Veteran's scars did not affect his ability to work.
The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his scar disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptomatology relating to his scar disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran alleges greater severity including his assertion that the scars were unstable, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his scar disability.  The Veteran does not meet the DC 7804 criteria for a 20 rating, at the least, because he has not been shown to have at least 3 or more scars that are painful or unstable.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected scar disability is primarily manifested by two painful scars.  The Veteran's scars are in his left lower extremity and left buttock area, and not on the head, face, or neck.  Thus, the criteria of DC 7800 are not applicable.  There is also no reasonable argument that the Veteran's scars involve an area of at least 6 square inches.  As such, the criteria of DCs 7801 or 7802 do not apply.  

There is no medical or lay evidence of other scar symptoms that would not result in the pyramiding of other scar-related Diagnostic Codes.  At no time during the pendency of this appeal has the Veteran's scar disability been shown to result in any disfigurement or skin disability.  Specifically, the Veteran's scar disability did not cause at least one characteristic of disfigurement of the head, face, or neck to warrant a higher rating of 10 percent under DC 7800.  See 38 C.F.R. § 4.118.  The Veteran's scar symptoms are clearly accounted for in the 10 percent rating under DC 7804.  Thus, DC 7800-7801, 7805-7812, and 7814-7833 are not for application.

Based on the foregoing, the Board concludes that the Veteran's scar disability warrants no more than a 10 percent rating since November 30, 2012.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in February 2013.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2017.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in March 2017.  The Board instructed the AOJ to schedule the Veteran for a Board hearing and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

A rating in excess of 10 percent for painful scars of the left lower extremity and left buttock since November 30, 2012, is not warranted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran testified before the undersigned in July 2017 and endorsed increased worsening of symptoms for his service-connected headaches and bilateral pes planus.  The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected headache disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected headache disability.  

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected bilateral pes planus disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

All opinions provided should include a complete rationale regarding any functional impairments of the Veteran's service-connected bilateral pes planus disability.

3.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


